DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over MTU Aero Engines AG (EP 2, 886,226 A2, as provided by the Applicant’s IDS).
For claims 1-6, MTU Aero Engines AG (“MTU”) teaches a method of additive manufacturing a structure on a pre-existing component comprising the steps of: disposing the pre-existing component in a bed of powdery base material and leveling the component, such that a manufacturing plane of the component can be recoated with the base material (column 5, [0022]), alternatingly recoating and irradiating the manufacturing plane (MP) with an energy beam in order to additively build up the structure, wherein the irradiation is carried out in that the manufacturing plane is scanned by the beam in a con-continuous way (column 4, [0017]).
It is noted that the subject matter of claim 1 differs from this known method in that for the irradiation according to a second vector (V2) for the structure (1), the beam (4) is either only guided parallel with respect to a previous first vector (V1), or the irradiation process is paused after the irradiation of the first vector (VI) for a time span between 1/10 second to 2 seconds until the irradiation is continued with the second vector (V2). 
The suggested purpose of the specific vector arrangement of claim 1 is to be able to secure epitaxial growth of the object from the substrate below. MTU solves the same problem as disclosed (col 2, [0006]). The Examiner notes that the specific choice of scanning of the beam in a non-continuous parallel guided fashion or with the specific time interval are merely two of several straightforward possibilities which the skilled person would select, depending on the circumstances, without exercising inventive skill, in order to solve the problem posed, in particular as benefit thereof can be readily contemplated in advance. MTU also indicates parallel beams (Fig 5) as well as beams radiated with a 
Furthermore, claims 3-4, the scanning direction is without meandering cross-movements, resulting in a single crystal structure (see Fig 5, col 2, [0006]), and for claims 5-6, method disclosed by MTU is suitable for repairs (see col 1, [0006]), and described process involves selective laser or electron beam melting (claim 1), and therefore, claims 5-6 would have been obvious.
As for claim 7, MTU teaches an apparatus for the additive manufacture of a structure from a powder bed comprising a substrate and a radiation source capable of generating a beam pattern, the apparatus being configured such that a manufacturing plane on the substrate can selectively be irradiated with a plurality of independent
 energy beams (column 3, paragraph [0009]; column 7, paragraph [0032]) in
 order to additively build up the structure on the substrate, wherein the substrate is displaceable with respect to the beam pattern. MTU specifically shows (figure 3) a pattern of two beams running in parallel, row-type fashion, while the text makes it clear (column 7, paragraph [0032]) that multiple beams are an option. 
The means of the displacement is not explicitly mentioned, but mechanical
means are the most straightforward choice for such a system and that feature
is therefore seen as implicitly disclosed. The choice of the direction of the
displacement is not limited in MTU. 
Claim 8 -9 requires wherein the pre-existing component comprises a single crystalline structure (see abstract and throughout), it is noted that MTU recites after the process of coating/laying the powder, it produces a single crystalline structure. Alternatively, one ordinary skill in the art use the same method to form over the single-crystalline structure as claimed. Claim 9 recites wherein the irradiation parameters are chosen such that the structure is established in a single, crystalline, columnar or dendritic crystalline texture, the Examiner notes that it would have been within the level of one ordinary skill in the art to choose irradiation parameters based on the structure, in order to efficiently for the final article. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2021/0156312 Donovan et al teaches laser weld deposition onto preform [0006] and onward. 
US 2019/0388968 A1 – Narayan teaches applying depositing powder onto substrate or a previous layer of a part being additively manufactured (see abstract). It involves applying second energy, thus, application or irradiation is non-continuous as materials has to be applied intermittently.
US 2019/0263723 – Kasonde et al teaches substrate having a substrate body and a projection extending from the body of the first substrate into the body of super hard material, the body of polycrystalline material extending around the projection and being bonded to the first substrate along an interface (see claim 46).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743